Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00991-CV
____________
 
DANNY LEE GONZALES, Appellant
 
V.
 
CRYSTAL CASSANDRA FLORES, Appellee
 

 
On Appeal from the
245th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-49718
 

 
M E M O R A N D U M  O P I N I O N
 
According to information provided to this Court, this is an
attempted appeal from an order signed October 7, 2008, which denied appellant=s claim of
indigency and request for an appointed attorney in his pending divorce action. 

Generally, appeals may be taken only from final judgments. 
Lehmann v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). 
Interlocutory orders may be appealed only if permitted by statute.  Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992)
(orig. proceeding).  




There is no statute providing for an interlocutory appeal
of the court's ruling on indigency for trial proceedings.  Lomax v. Thomas,
No. 14‑08‑00163‑CV, 2008 WL 4308610, *1 (Tex. App.CHouston [14th
Dist.] Aug. 28, 2008, no pet.) (mem. op.).  Thus, an order denying indigent
status may not be appealed before entry of final judgment.  In contrast, a
trial court=s indigency ruling pertaining to an already pending
appeal is appealable. See In re Arroyo, 988 S.W.2d 737, 738‑39
(Tex. 1998) (orig. proceeding).
On February 11, 2009, notification was transmitted to the
parties of this court=s intention to dismiss the appeal for want
of jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal.  See Tex.
R. App. P. 42.3(a).  To date, no response has been filed.
Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.